Case: 1:20-cr-00388-DCN Doc #: 21 Filed: 07/23/20 1 of 2. PagelD #: 156

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT
) " AUP)
laintiff. P 68
Plaintiff, q 5 2 0 G R 4 -
v. ) CASE NO.
) Title 18, United States Code,
TANDRE BUCHANAN, JR., ) Sections 1512(c)(1), 1951 (a) and
) 2
Defendant, )

COUNT | JUDGE NUGENT

(Interference with Commerce by Means of Robbery, 18 U.S.C. §§ 1951(a) and 2)
The Grand Jury charges:

1. On or about May 30, 2020, in the Northern District of Ohio, Eastern Division,
Defendant TANDRE BUCHANAN, JR., did, and aided and abetted others, unlawfully obstruct,
delay and affect commerce, as that term is defined in Title 18, United States Code, Section
1951(b)(3), and the movement of articles and commodities in such commerce, by robbery, as
that term is defined in Title 18, United States Code, Section 1951(b)(1), in that Defendant did,
and aided and abetted others, unlawfully take and obtain property in the custody, possession, and
presence of employees of Colossal Cupcakes, 528 Euclid Avenue, Cleveland, Ohio, against said
employees’ will, by means of actual and threatened force, violence, and fear of immediate injury

to said employees, in violation of Title 18, United States Code, Sections 1951(a) and 2.

 
Case: 1:20-cr-00388-DCN Doc #: 21 Filed: 07/23/20 2 of 2. PagelD #: 157

COUNT 2
(Tampering with Evidence, 18 U.S.C. § 1512(c)(1))

The Grand Jury further charges:

2 From on or about May 30, 2020 through on or about June 1, 2020, in the
Northern District of Ohio, Eastern Division, Defendant TANDRE BUCHANAN, JR., did
corruptly alter, destroy, and conceal an object, to wit: Defendant disposed of the clothing he
wore during the commission the offense charged in Count | of this indictment, with intent to
impair the object’s integrity and availability for use in an official proceeding, in violation of Title

18, United States Code, Section 1512(c)(1).

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.

 
